Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 10 August 2022.  Claims 1-2, 4, 7, 10-11, 14-15, 17, 19-20 have been amended.  Claims 3, 9, 16 have been canceled.  Claims 1-2, 4-8, 10-15, 17-21 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8, 10-15, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navda et al. (US 2017/0032138 A1) in view of Dube et al. (US 9,720,934 B1) and further in view of Mahaffey et al. (US 2014/0201681 A1).

Claim 1.  Navda discloses a method comprising: 
receiving, by an assistant accessible by a computing device of a user, data, a data transfer tool extracts data from a source app in response to a user interacting with the source app (P. 0004) and the extracted data is formatted as a task that represents an activity (P. 0005) an in –app assistant app subscribes to the tasks (P. 0127) to receive a generated task (P. 0128) The in –app assistant app receives the task data,
the assistant includes one or more first-party agents, based on the task, the in –app assistant app retrieves and formats a relevant response from a local data source (as opposed to a remote data source) (P. 0127) In the context of Navda, a source app is not analogous to a first party agent, a first party agent is what the in –app assistant app accesses or initiates in response to a task generated from interaction with a source app; since a local data source would be native to the device, as opposed to a remote data source, the local data source is analogous to the claimed first-party agent; in light of Applicant’s specification at Paragraph 0032, which states that first party agents may share a common developer with the operating system of the device, agents (apps) that share a common publisher with the device operating system will be added by Mahaffey; 
processing, by the assistant, the … data to identify one or more entities, based on based on a user’s interaction with a source app (not a first party agent), the data transfer tool interprets the user’s interaction by evaluating changes in the presentation layer (interaction with a text entry field or UI widget) (P. 0084) and generates a task, and determines information the user is interested in, e.g. movie, recipe, current news event, music, celebrity personality, weather, etc, accesses a relevant agent and generates a response with the inferred information, e.g. local movie theaters showing the movie with times and prices, movie reviews, etc (P. 0128), the data transfer tool uses user inputs and actions to predict user intentions, desires, and/or goals to initiate or otherwise control or interact with one or more inputs, outputs, actions, or functional features of the Data Transfer Tool (P. 0160) The UI components, text entry field or widget are analogous to the claimed entity, the data transfer tool is able to infer a user’s intentions through a user’s input and actions, and provides a relevant task to the in –app assistant app, and the in –app assistant app accesses a relevant agent and generates a response to the user with the relevant information; 
identifying, by the assistant, based on the one or more entities, … and from a plurality of third-party agents accessible by the computing device, a third-party agent, of the third-party agents, capable of performing one or more actions using the … data, authorized third party destination apps can be developed by independent app developers to receive information via a subscription (analogous to the claimed third party apps) (P. 0051) in response to user interactions with UI components (P. 0084) and based on the task, the in –app assistant app retrieves and formats a relevant response from a remote data source (as opposed to a local data source) (P. 0127) or based on a user’s behaviors, the data transfer tool may initiate a third party app, or ask the user if a third party app should be initiated (P. 0137) or, based on extracted data from a source app, present relevant sponsored apps (P. 0137) The remote data source and independently developed third party apps, analogous to the claimed third party agents, are distinguished from the local data source, which is analogous to the claimed first party agent, and 
wherein the one or more first-party agents and the third-party agents are software agents, the data transfer tool/in –app assistant app may access local or remote data sources (P. 0127) or suggest or initiate third party apps (P. 0135, 0137); 
selecting, by the assistant, a particular agent to recommend to perform the one or more actions using the … data, the particular agent being one of the first- party agents or the identified third-party agent, the data transfer tool/in –app assistant app may suggest or present relevant third party apps (P. 0135, 0137), 
wherein selecting the particular agent comprises: determining that the particular agent is registered, third-party app developers construct destination apps with subscription capabilities for accessing and consuming tasks (P. 0054) based on user interactions with UI components (P. 0084) destination apps interested in subscribing to specific tasks register with the Data Transfer Tool to request task subscription authorizations (P. 0055); and 
responsive to selecting the particular agent to perform the one or more actions associated with the … data, transmitting, by the assistant, at least a portion of the … data … to the particular agent to cause the particular agent to at least initiate performance of the one or more actions using the at least the portion of the … data, based on the task data, the in –app assistant app presents relevant data to the user (P. 0127) the data transfer tool may initiate a third party app, or ask the user if a third party app should be initiated (P. 0137).

Navda does not explicitly disclose receiving, by an assistant accessible by a computing device of a user, current image data from an image sensor in communication with the computing device, as disclosed in the claims.  However, Navda discloses the data transfer tool receives input from a natural user interface (NUI) (P. 0159) the NUI uses image sensors to capture user's facial expressions and body movements and based on a user’s inputs and actions, the data transfer tool can predict a user’s intentions, desires, and/or goals and initiate, terminate, or otherwise control or interact with one or more inputs, outputs, actions, or functional features of the Data Transfer Tool (P. 0160).  That is, while Navda discloses the data transfer tool uses a NUI including image capture sensors to capture the users’ current facial expressions and body movements, Navda does not explicitly disclose that the current image data captured by the data transfer tool is provided to the in –app assistant tool, though, the examiner believes that this was intended in Navda as one of the ways a user may interact with the system.  However, in the same field of invention, Dube discloses a user captures an image of an object with a camera on the user’s device (C 4, L 4-7) and the image is represented as a query image and an object recognition system produces a query object according to an object classification (C 8, L 6-14) a live camera view of the query object is presented to the user on a display of the user’s computing device (C 9, L 24-26) wherein the image can be a self-portrait (selfie) of a user wearing the object to be recognized and classified (C 9, L 58-62) the recognized object can be linked to a manufacturer’s website or app to enable the user to quickly obtain additional information about the object (C 10, L 10-13).  Therefore, considering the teachings of Navda and Dube, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving, by an assistant accessible by a computing device of a user, current image data from an image sensor in communication with the computing device with the teachings of Navda.  One would have been motivated to combine receiving, by an assistant accessible by a computing device of a user, current image data from an image sensor in communication with the computing device with the teachings of Navda in order to make Navda more flexible by expanding the modes of interaction with the in –app assistant app data transfer tool by allowing a user to use the natural user interface image capture sensors to capture an object in a user’s environment to more intuitively determine the appropriate user’s intent to access the correct data sources or third party apps to handle a user’s predicted task.

Navda does not disclose one or more first-party agents … share a common publisher with the assistant; wherein the third-party agents do not share the common publisher with the assistant, as disclosed in the claims.  Applicant’s specification at Paragraph 0032 states that first party agents may share a common developer with the operating system of the device and third party agents may not share a common developer with the operating system of the device.  While Navda discloses local and remote data sources and third party destination apps, including third party apps developed by independent developers, Navda does not explicitly distinguish between non-independently developed data sources and third party apps and independently developed third party apps.  Navda discloses authorized third party destination apps can be developed by independent app developers to receive information via a subscription (analogous to the claimed third party apps) (P. 0051).  In the same field of invention, Mahaffey discloses the mobile device includes applications executed through the operating system and that can be either or both resident applications that are provided as part of the device, or downloaded or third-party applications that may be obtained by a vendor, such as app store (P. 0034) Mahaffey clearly distinguishes between apps provided by the device manufacturer and third party apps.  Therefore, considering the teachings of Navda, Dube and Mahaffey, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine one or more first-party agents … share a common publisher with the assistant; wherein the third-party agents do not share the common publisher with the assistant with the teachings of Navda and Dube.  One would have been motivated to combine one or more first-party agents … share a common publisher with the assistant; wherein the third-party agents do not share the common publisher with the assistant with the teachings of Navda and Dube in order to allow Navda to be more flexible by providing a larger platform of a variety of apps produced by a diverse field of app developers.

Navda does not disclose the current image and of the physical environment in the following limitations: current image data captures a physical environment of the user; processing … the current image data … captured in the physical environment of the user by the current image data; identifying … one or more entities of the physical environment of the user captured in the current image data, and a third-party agent … capable of performing one or more actions using the current image data; selecting … a particular agent … using the current image data; determining that the particular agent is registered as capable of acting on image data that includes one or more particular entities that correspond to the one or more entities of the physical environment of the user captured in the current image data; responsive to selecting the particular agent … actions using the current image data capturing the physical environment of the user, as disclosed in the claims.  However, Dube discloses a user captures an image of an object with a camera on the user’s device (C 4, L 4-7) and the image is represented as a query image and an object recognition system produces a query object according to an object classification (C 8, L 6-14) a live camera view of the query object is presented to the user on a display of the user’s computing device (C 9, L 24-26) wherein the image can be a self-portrait (selfie) of a user wearing the object to be recognized and classified (C 9, L 58-62) the recognized object can be linked to a manufacturer’s website or app to enable the user to quickly obtain additional information about the object (C 10, L 10-13).  Therefore, considering the teachings of Navda, Dube and Mahaffey, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the current image and of the physical environment in the following limitations: current image data captures a physical environment of the user; processing … the current image data … captured in the physical environment of the user by the current image data; identifying … one or more entities of the physical environment of the user captured in the current image data, and a third-party agent … capable of performing one or more actions using the current image data; selecting … a particular agent … using the current image data; determining that the particular agent is registered as capable of acting on image data that includes one or more particular entities that correspond to the one or more entities of the physical environment of the user captured in the current image data; responsive to selecting the particular agent … actions using the current image data capturing the physical environment of the user with the teachings of Navda, Dube and Mahaffey.  One would have been motivated to combine the current image and of the physical environment in the following limitations: current image data captures a physical environment of the user; processing … the current image data … captured in the physical environment of the user by the current image data; identifying … one or more entities of the physical environment of the user captured in the current image data, and a third-party agent … capable of performing one or more actions using the current image data; selecting … a particular agent … using the current image data; determining that the particular agent is registered as capable of acting on image data that includes one or more particular entities that correspond to the one or more entities of the physical environment of the user captured in the current image data; responsive to selecting the particular agent … actions using the current image data capturing the physical environment of the user with the teachings of Navda, Dube and Mahaffey in order to make Navda more flexible by expanding the modes of interaction with the in –app assistant app data transfer tool by allowing a user to use the natural user interface image capture sensors to capture an object in a user’s environment to more intuitively determine the appropriate user’s intent to access the correct data sources or third party apps to handle a user’s predicted task.

Navda does not disclose the current image and the physical environment in the following limitations: transmitting, by the assistant, at least a portion of the current image data capturing the physical environment of the user to the particular agent to cause the particular agent to at least initiate performance of the one or more actions using the current image data capturing the physical environment of the user, as disclosed in the claims.  However, Dube discloses the client device submits the query image to a feature extraction module on an object recognition system on server (C 7, L 11-15, Fig. 2) and upon recognition of the query object, the object recognition system will transmit identifying information for the query object to the to the product discovery app on the client device, including UI overlays on the live camera view with the identifying information received from the object recognition system, such as the manufacturer and model of the query object, user ratings, price, and description, interactive elements such as virtual buttons enabling the user to purchase the query object, or hyperlinks directing the user to the webpage of the manufacturer (C 9, L 35-46, Fig. 4) wherein the image can be a self-portrait (selfie) of a user wearing the object to be recognized and classified (C 9, L 58-62) the recognized object can be linked to a manufacturer’s website or app to enable the user to quickly obtain additional information about the object (C 10, L 10-13)
.  Therefore, considering the teachings of Navda, Dube and Mahaffey, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the current image and the physical environment in the following limitations: transmitting, by the assistant, at least a portion of the current image data capturing the physical environment of the user to the particular agent to cause the particular agent to at least initiate performance of the one or more actions using the current image data capturing the physical environment of the user with the teachings of Navda, Dube and Mahaffey.  One would have been motivated to combine the current image and the physical environment in the following limitations: transmitting, by the assistant, at least a portion of the current image data capturing the physical environment of the user to the particular agent to cause the particular agent to at least initiate performance of the one or more actions using the current image data capturing the physical environment of the user with the teachings of Navda, Dube and Mahaffey in order to make Navda more flexible by expanding the modes of interaction with the in –app assistant app data transfer tool by allowing a user to use the natural user interface image capture sensors to capture an object in a user’s environment to more intuitively determine the appropriate user’s intent to access the correct data sources or third party apps to handle a user’s predicted task.

Navda does not disclose the current image in the following limitations: wherein performing the one or more actions using the current image data includes processing at least the portion of the current image data associated with the one or more entities in order to perform the one or more actions, as disclosed in the claims.  However, Dube discloses and upon recognition of the query object, the object recognition system will transmit identifying information for the query object to the to the product discovery app on the client device, including UI overlays on the live camera view with the identifying information received from the object recognition system, such as the manufacturer and model of the query object, user ratings, price, and description, interactive elements such as virtual buttons enabling the user to purchase the query object, or hyperlinks directing the user to the webpage of the manufacturer (C 9, L 35-46, Fig. 4).  Therefore, considering the teachings of Navda, Dube and Mahaffey, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein performing the one or more actions using the current image data includes processing at least the portion of the current image data associated with the one or more entities in order to perform the one or more actions with the teachings of Navda, Dube and Mahaffey.  One would have been motivated to combine wherein performing the one or more actions using the current image data includes processing at least the portion of the current image data associated with the one or more entities in order to perform the one or more actions with the teachings of Navda, Dube and Mahaffey to provide a flexible mechanism for allowing users to search and identify items for consumption, particularly in the area of content retrieval, including economic transactions, social transactions and business transactions.

Claim 2.  Navda, Dube and Mahaffey disclose the method of claim 1, and Navda in view of Dube further discloses prior to selecting the particular agent to perform one or more actions using the current image data capturing the physical environment of the user: receiving, by the assistant, from each of the third-party agents, a registration request that includes one or more third-party entities associated with each respective third-party agent; and registering, by the assistant, each of the third-party agents with the one or more  third-party entities associated with each respective third-party agent, destination apps interested in subscribing to specific tasks register with the Data Transfer Tool to request task subscription authorizations (P. 0055) based on based on a user’s interaction with a source app (not a first party agent), the data transfer tool interprets the user’s interaction by evaluating changes in the presentation layer (interaction with a text entry field or UI widget) (P. 0084) All destination apps in Navda subscribe to specific tasks, including third party apps.  Dube has been combined with Navda for the limitations “current image” with the motivation used in the rejection of Claim 1.

Claim 3. (Canceled)  

Claim 4.  Navda, Dube and Mahaffey disclose the method of claim 1, and Navda further discloses wherein identifying the third-party agent, of the third-party agents, further comprises:  
identifying one or more third-party agents, of the third-party agents, that are registered with at least one of the one or more entities … in the … image data, destination apps interested in subscribing to specific tasks register with the Data Transfer Tool to request task subscription authorizations (P. 0055) based on based on a user’s interaction with a source app (not a first party agent), the data transfer tool interprets the user’s interaction by evaluating changes in the presentation layer (interaction with a text entry field or UI widget) (P. 0084); 
determining, based on information related to each of the one or more third-party agents and the one or more entities … in the … image data …, a ranking of the one or more third-party agents, a UI presents the user with a list or other identifying information that defines or specifies which destination apps are subscribing to particular tasks or task categories (P 0057) based on based on a user’s interaction with a source app (not a first party agent), the data transfer tool interprets the user’s interaction by evaluating changes in the presentation layer (interaction with a text entry field or UI widget) (P. 0084) relevant sponsored apps are presented by the data transfer tool and/or the in –app assistant app in response to information scraped from modeled source apps by the data transfer tool (P. 0137); and 
identifying, based at least in part on the ranking, from the one or more third-party agents, the third-party agent, relevant sponsored apps are presented by the data transfer tool and/or the in –app assistant app in response to information scraped from modeled source apps by the data transfer tool (P. 0137), and 

Dobe discloses a user captures an image of an object with a camera on the user’s device (C 4, L 4-7) and the image is represented as a query image and an object recognition system produces a query object according to an object classification (C 8, L 6-14) a live camera view of the query object is presented to the user on a display of the user’s computing device (C 9, L 24-26) wherein the image can be a self-portrait (selfie) of a user wearing the object to be recognized and classified (C 9, L 58-62) the recognized object can be linked to a manufacturer’s website or app to enable the user to quickly obtain additional information about the object (C 10, L 10-13).  Therefore, considering the teachings of Navda, Dube and Mahaffey, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine of the physical environment of the user captured in the current image with the teachings of Navda, Dube and Mahaffey.  One would have been motivated to combine of the physical environment of the user captured in the current image with the teachings of Navda, Dube and Mahaffey in order to make Navda more flexible by expanding the modes of interaction with the in –app assistant app data transfer tool by allowing a user to use the natural user interface image capture sensors to capture an object in a user’s environment to more intuitively determine the appropriate user’s intent to access the correct data sources or third party apps to handle a user’s predicted task.

Claim 5.  Navda, Dube and Mahaffey disclose the method of claim 4, and Navda further discloses wherein the information related to each of the third-party agents from the one or more third-party agents includes at least one of: a popularity score, apps may be identified by frequency of use (popularity) (P. 0135), a relevancy score, based on based on a user’s interaction with a source app (not a first party agent), the data transfer tool interprets the user’s interaction by evaluating changes in the presentation layer (interaction with a text entry field or UI widget) (P. 0084) relevant sponsored apps are presented by the data transfer tool and/or the in –app assistant app in response to information scraped from modeled source apps by the data transfer tool (P. 0137), a usefulness score, an importance score associated with each of the one or more entities, a user satisfaction score, and a user interaction score.  

Claim 6.  Navda, Dube and Mahaffey disclose the method of claim 4, and Navda further discloses determining the ranking of the one or more third-party agents comprises: 
applying, by the assistant, as input to a machine learning system, the information related to each of the one or more third-party agents and the one or more entities, based on based on a user’s interaction with a source app (not a first party agent), the data transfer tool interprets the user’s interaction by evaluating changes in the presentation layer (interaction with a text entry field or UI widget) (P. 0084) the data transfer tool observes a user’s behavior to determine which apps to suggest or initiate (P. 0135); 
receiving, by the assistant, as output from the machine learning system, a respective score for each of the one or more third-party agents, where apps may be ranked by frequency of use in the specifically observed situations, e.g. if a user is observed (via generation of tasks) to frequently initiate a cab reservation app following a flight booking app, the Data Transfer can automatically initiate the cab reservation app (or ask the user if that app should be initiated) as soon as the user books a flight (P. 0135); and 
determining, based on the respective score for each of the one or more third-party agents, the ranking of the one or more third-party agents, apps are ranked by frequency based on specific situations (P. 0135) and ranked and presented by relevance (P. 0137).  

Claim 7.  Navda, Dube and Mahaffey disclose the method of claim 6, and Navda in view of Dube further discloses selecting the particular agent to recommend to perform the one or more actions associated with the current image data further comprises: 
applying, by the assistant, as input to the machine learning system, information related to each of the one or more first-party agents and the one or more entities, the data transfer tool observes a user’s behavior to determine which apps to suggest or initiate (P. 0135); 
receiving, by the assistant, as output from the machine learning system, a score for each of the one or more first-party agents, where apps may be ranked by frequency of use in the specifically observed situations, e.g. if a user is observed (via generation of tasks) to frequently initiate a cab reservation app following a flight booking app, the Data Transfer can automatically initiate the cab reservation app (or ask the user if that app should be initiated) as soon as the user books a flight (P. 0135).

Navda does not disclose determining whether the respective score for the identified third-party agent, from the one or more third-party agents, exceeds the score for each of the one or more first-party agents; responsive to determining that the respective score for the identified third-party agent from the one or more third-party agents exceeds the score for each of the one or more first-party agents, selecting, by the assistant, the identified third-party agent as the particular agent to recommend to perform the one or more actions associated with the current image data.  That is, Navda does not distinguish between first party agents and third party agents, Mahaffey distinguishes between first party and third party agents (apps).  However, Mahaffey discloses the mobile device includes applications executed through the operating system and that can be either or both resident applications that are provided as part of the device, or downloaded or third-party applications that may be obtained by a vendor, such as app store (P. 0034) Mahaffey clearly distinguishes between apps provided by the device manufacturer and third party apps.  Therefore, considering the teachings of Navda, Dube and Mahaffey, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine determining whether the respective score for the identified third-party agent, from the one or more third-party agents, exceeds the score for each of the one or more first-party agents; responsive to determining that the respective score for the identified third-party agent from the one or more third-party agents exceeds the score for each of the one or more first-party agents, selecting, by the assistant, the identified third-party agent as the particular agent to recommend to perform the one or more actions associated with the current image data with the teachings of Navda, Dube and Mahaffey.  One would have been motivated to combine determining whether the respective score for the identified third-party agent, from the one or more third-party agents, exceeds the score for each of the one or more first-party agents; responsive to determining that the respective score for the identified third-party agent from the one or more third-party agents exceeds the score for each of the one or more first-party agents, selecting, by the assistant, the identified third-party agent as the particular agent to recommend to perform the one or more actions associated with the current image data with the teachings of Navda, Dube and Mahaffey in order to allow Navda to be more flexible by providing a larger platform of a variety of apps produced by a diverse field of app developers and allowing users to choose from a larger set of apps.  Dube has been combined with Navda for the limitation “current image” with the motivation used in the rejection of Claim 1.

Claim 8.  Navda, Dube and Mahaffey disclose the method of claim 4, and Navda further discloses determining the ranking of the one or more third-party agents further comprises applying, by the assistant, as input to a machine learning system, contextual information associated with the computing device, where apps may be ranked by frequency of use in the specifically observed situations, e.g. if a user is observed (via generation of tasks) to frequently initiate a cab reservation app following a flight booking app, the Data Transfer can automatically initiate the cab reservation app (or ask the user if that app should be initiated) as soon as the user books a flight (P. 0135) The context is frequently initiate a cab reservation app following a flight booking app.  

Claim 9.  Canceled.

Claim 10.  Navda, Dube and Mahaffey disclose the method of claim 1, and Navda in view of Dube further discloses causing the particular agent to initiate performance of the one or more actions using the current image data includes outputting, by the assistant, a request on behalf of the particular agent for user input associated with at the least a portion of the current image data, the in –app assistant app may suggest information to be entered into third-party apps that are not themselves modified to subscribe to tasks extracted by the Data Transfer Tool (P. 0132).  Dube has been combined with Navda for the limitation “current image” with the motivation used in the rejection of Claim 1.

Claim 11.  Navda, Dube and Mahaffey disclose the method of claim 1, and Navda in view of Dube further discloses causing the particular agent to initiate performance of the one or more actions using the current image data includes causing, by the assistant, the particular agent to launch an application from the computing device and to perform the one or more actions using the current image data, wherein the application is different than the assistant, in various implementations, destination apps are automatically invoked, initiated, or otherwise executed by the Data Transfer Tool whenever a subscribed task becomes available (P. 0056) wherein the data sources may be local (P. 0127) the data transfer tool may automatically initiate and populate the fields of a third-party app with scraped data from the source app (P. 0135).  Dube has been combined with Navda for the limitation “current image” with the motivation used in the rejection of Claim 1.

Claim 12.  Navda, Dube and Mahaffey disclose the method of claim 1, and Navda further discloses each third-party agent of the third-party agents is associated with a respective third-party service that is accessible from the computing device, examples of third party apps include movie, recipe, current news event, music, celebrity personality, weather, etc. apps (P. 0128) a cab a reservation app, a flight booking apps (P. 0135).  

Claim 13.  Navda, Dube and Mahaffey disclose the method of claim 12, wherein the respective third- party service associated with each of the third-party agents is different from services provided by the assistant, the assistant is the in-app assistant app (P. 0127) examples of third party apps include movie, recipe, current news event, music, celebrity personality, weather, etc. apps (P. 0128) a cab a reservation app, a flight booking apps (P. 0135).  

Claim(s) 14, 15, 17, 18 is/are directed to computing device (comprising: a camera; an output device; an input device; at least one processor; and a memory storing instructions that, when executed, cause the at least one processor to execute an assistant) claim(s) similar to the method claim(s) of Claim(s) 1, 2, 4, 5 and is/are rejected under the same rationale.

Claim 16. (Canceled)  

Claim(s) 19, 20 is/are directed to non-transitory computer-readable storage medium (comprising instructions that, when executed by at least one processor of a computing device, provide an assistant) claim(s) similar to the method claim(s) of Claim(s) 1, 2 and is/are rejected under the same rationale.

Claim 21.  Navda, Dube and Mahaffey disclose the method of claim 1, and Navda further discloses each of the one or more first-party agents are registered with one or more first-party entities associated with each respective first- party agent, destination apps interested in subscribing to specific tasks register with the Data Transfer Tool to request task subscription authorizations (P. 0055) based on based on a user’s interaction with a source app (not a first party agent), the data transfer tool interprets the user’s interaction by evaluating changes in the presentation layer (interaction with a text entry field or UI widget) (P. 0084) In Navda, all apps are registered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues:
Notably, the Office Action mischaracterizes paragraphs [0059] and [0061] of Sacco in rejecting independent claim 1. The Office Action claims that paragraphs [0059] and [0061] of Sacco disclose “displaying information and available actions associated with selected items in the captured image” of “an environment” captured using an “image capture device”. Office Action, p. 7-8.

The Applicant’s attorney does not acquiesce to this interpretation of the cited aspects of Sacco. The “selected items” in these cited aspects of Sacco are not present “in the captured image”. The “environment image 600” of FIG. 6A of Sacco is “the captured image” of the “environment” of the user that is captured using an “image capture device”. However, the “screenshot of the environment image 600” of FIG. 6C includes “an augmented item image”, the “image of the flat panel television 602”, which is the “the selected item” for which this “shopping information” is displayed. Sacco, paragraphs [0059]-[0061].

Notably, the Office Action admits that the cited aspects of Navda do not disclose that the selected “particular agent” performing the one or more actions “us[es] the image data... capturing the physical environment of the user”, and cites the aspects of Sacco in an attempt to remedy this deficiency. Office Action, p. 12-14.

The Applicant's attorney respectfully submits that the cited combination of 
Navda and Sacco does not render obvious "selecting, by the assistant, a particular agent to recommend to perform the one or more actions using the image data..., wherein selecting the particular agent comprises: determining that the particular agent is registered with the one or more entities identified from the image data capturing the physical environment of the user" and "transmitting, by the assistant, ...the image data capturing the physical environment of the user to the particular agent to cause the particular agent to at least initiate performance of the one or more actions using... the image data capturing the physical environment of the user", "wherein performing the one or more actions using the image data includes processing... the image data associated with the one or more entities in order to perform the one or more actions", as set forth in independent claim 1. As noted in the Office Action and above, the cited aspects of Navda do not disclose that the selected "particular agent... perform[s] the one or more actions using the image data" capturing the physical environment of the user. Moreover, the cited aspects of Sacco fail to remedy this deficiency of Navda, as there is no indication in the cited aspects of Sacco that a "particular agent" is selected to perform one or more actions "using the image data... capturing the physical environment of the user", or even that this "image data capturing the physical environment of the user" is actually transmitted to such a selected particular agent. 

Moreover, solely in an effort to advance prosecution, and without conceding the propriety of the Office Action's 103 rejections, the independent claims are amended herein. 

For example, independent claim 1 is amended herein to include: "receiving, by an assistant accessible by a computing device of a user, current image data from an image sensor in communication with the computing device... wherein the image data captures a physical environment of the user", "identifying, by the assistant, based on the one or more entities of the physical environment of the user captured in the current image data... a third-party agent... capable of performing one or more actions using the current image data", "wherein selecting the particular agent comprises: determining that the particular agent is registered as capable of acting on image data that includes one or more particular entities that correspond to the one or more entities of the physical environment of the user captured in the current image data", and "responsive to selecting the particular agent to perform the one or more actions using the current image data capturing the physical environment of the user: transmitting, by the assistant, at least a portion of the current image data capturing the physical environment of the user to the particular agent to cause the particular agent to at least initiate performance of the one or more actions using the at least the portion of the current image data capturing the physical environment of the user, wherein performing the one or more actions using the current image data includes processing at least the portion of the current image data associated with the one or more entities in order to perform the one or more actions." 
Support for the amendments may be found in at least paragraphs [0037]-[0039], [0046]-[0047], and [0051] of the Specification and in the claims as originally filed. 

Independent claims 14 and 19 are amended herein to include similar features to independent claim 1. 

The examiner has combined new prior art reference Dube for the amended limitations.  By amending Claims 1, 14 and 19 with the limitation “current image”, then Applicant’s amendment overcomes Sacco because the one or more entities are not captured in the current image, but added by the user.  The physical environment of the user must include the image of the entity in the current image.  Dube discloses that a user may capture an image of an object in a current image of the environment of the user, wherein the environment may include the user and the object to be captured, i.e. the object may be an item of clothing worn by the user.  The captured image is rendered as a query image, and then features of the query image are extracted to create a query object.  The query object is then used to retrieve information about the query object (derived from the image captured in the physical environment of the user) and displayed on the device screen of the user with the captured image of the object.  The information provided to the user may include information from the manufacturer and even interactive options, including an option to purchase the object or a link to a manufacturer’s app.  The product discovery app used to capture the image and display the retrieved information for the query object (C 9, L 31-46) is analogous to the claimed assistant and the manufacturer’s app is analogous to the claimed first or third party agent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        10/17/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177